Title: From Benjamin Franklin to Richard Jackson, 1 September 1764
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir,
Philada. Sept. 1. 1764
I wrote a few Lines to you the 9th. of last Month, expressing some Impatience that I had miss’d hearing from you by two Packets. But soon after I had the Pleasure of receiving yours of June 4, and 14. the last by Mr. Allen. I am glad to learn that our Construction of the Article relating to the Proprietor’s located uncultivated Lands is not like to be controverted in England. As to the Prosecution of the Petition, which you seem a little unwilling to engage in while more general American Affairs are on the Anvil, much will depend on the Complexion of the next Assembly. The Proprietary Party have taken true Pains, as it behov’d them, to represent the Change as dangerous to our Privileges, and made the Assembly odious for proposing it. The Irish Presbyterians, too, piqu’d at the Reflections thrown on them by the Quakers for the late Riots and Murders, have join’d the Proprietary Party, by which they hope to acquire the Predominancy in the Assembly, and subdue the Quakers. Hence the approaching Election will probably be a warm one, and the Event is uncertain: But if a Majority of the old Members continue, as I apprehend they may, the Measure will, I believe be prosecuted, notwithstanding the Bugbears Mr. Allen endeavours to terrify us with about the Expence, which he says he had in charge from you to tell me would be £100,000 Sterling that the Parliament will oblige us to pay, and saddle us besides with a Salary to be paid by us to a King’s Governor of £5000 Sterling per Annum more. I can scarcely conceive that you sent me such a Message, nor can I believe that so absurd a Thing would be propos’d by the Ministry, that we should pay the Purchase Money for the Government, unless we were to buy it for ourselves. It was not done in the Case of Carolinas, nor in any other Case of the kind that I have heard of. Mr. Allen adds, that Lord Halifax says our Resolves are Rebellion! And that Lord Mansfield said to Mr. Penn, “Now is your Time to make a good Bargain for your self. Put these refractory People into our Hands, and we’ll soon make them feel the Difference between a Proprietary and a Royal Government!” Is it possible that so high an Officer of the Crown should speak in that Manner of Royal Government, to intimidate the King’s Subjects from putting themselves more immediately under its Care and Protection? Telling us these Stories seems to be treating us like Children. You kindly wish a good Understanding could be obtain’d between Mr. Allen and me. I visited him upon Receipt of your Letter, to congratulate him on his Arrival, intending it as an Overture to that End; and then it was that he entertain’d me with the above Discourse, and deliver’d me the Message as from you before all the Company. I have not since seen him. You know I always spoke respectfully of him. Has he done the same by me? I respect even the Ashes of a departed Friendship. But he is at this time abusing me to the Quakers, as many as come in his Way, by a very unfair Account of some private Conversation that pass’d between us many Years ago, when we were great Friends. With me therefore a second Confidence is impossible where the first has been betray’d. Our Assembly is to sit the 10th. when I shall lay your Letter before them; and write by the next Opportunity what passes. I suppose Mr. Dickinson’s Speech against the Change has been sent you. With this you will receive Mr. Galloway’s in Answer to it. I must own to you that the Preface was written by me. It may possibly to cooler People seem too severe: But it was not without great Provocation. I bore the personal Abuse of five scurrilous Pamphlets, and three Copperplate Prints, from the Proprietary Party, before I made the smallest Return; and they began to think they might continue to affront me with Impunity. You will, on the whole, I believe, be of my Opinion, that the Breach is now become irreparable, and the Difference between the Proprietaries and the Province irreconcileable, unless they can get an Assembly of a different Cast, which I think they will not.
To drop this disagreable Subject, let me tell you a little News. The Publick Papers will have inform’d you that Sir William Johnson had held a Treaty at Niagara, and made a Peace with all the Indians except the Delawares and Shawanese, who did not appear. Yesterday came an Express from Col. Bradstreet, with Advice, that after that Treaty he had advanc’d with the Forces under his Command to Presqu’isle, where there met him Ten Deputies from the Shawnese, Delawares, Hurons of Sandusky, and those Indians of the 5 Nations that inhabit the Plains of Scioto, and other Rivers between Lake Erie and the Ohio. These presented him, he says, first with a String and a long Compliment. 2dly. A String, with a Request that they might have Leave to speak, and might be favourably heard. 3dly. A Belt, desiring to know the Reason of his moving that way with so great a Force. To all which he answer’d. 1st. with Thanks for their Compliment. 2dly. Gave them Leave to speak, and promis’d them a fair Hearing. 3dly. Told them that he was going to revenge on the Indians who had refus’d to treat of Peace, all the Injuries that had been done the English. They then said, that immediately on hearing a Peace was propos’d, they had call’d in all their Warriors. That they were very sensible they had injur’d the English, by making War on them without Cause, were very sorry for the same, and were come to beg for Mercy and Forgiveness, and that a Peace might be granted them. He told them that he was surpriz’d at their Begging for Peace so soon after the insolent Letter they had sent to the Treaty. But however, since they profess’d Sorrow for their past Conduct, he would grant them Peace on the following Conditions.
1st. That all the Prisoners they had among them should immediately be collected and brought to Sandusky (where he should directly proceed) and there be deliver’d up to him. This to be perform’d in 25 Days. None to remain on Pretence of Marriage Adoption, or otherwise. The Unwilling to be forc’d away among the rest.
2dly. That all the Posts the English now have in their Country, shall be ceded to us; that we shall be at Liberty to build as many more Forts and Trading Houses as we please wherever we shall think it necessary to protect the Trade; and that they shall yield to us forever as much Territory round each Fort as a Cannon Shot can fly over; that so the People of the Forts may have Lands to raise their own Provisions.
3dly. That if any of the Tribes renew the War, and kill or plunder any Englishman, the rest should join us to punish them. And if particular Murderers are delivered up to prevent a War, they shall be tried by the English Law, only that half the Jury shall be Indians of the same Nation with the Prisoner.
4thly. That Six of the Deputies should remain with him as Hostages, while the other four, with an English Officer and an Indian go to acquaint the Chiefs of the several Nations with these Terms, and return with their Ratifications of the Peace.
The Deputies accepted these Terms with Thanks. And he is gone on to Sandusky, and has wrote to Col. Bouquet, to stop his Army who are on their March from this Province against the same People, till he hears again from him. But Col. Bouquet will, I believe, continue his March till Orders come to him from the General; for he disapproves this hasty Peace, as it stipulates no Satisfaction for the Robberies committed on the Goods of our Merchants, and the bloody Injuries the Indians unprovok’d have done our Nation.
To tell you my Opinion of this Transaction; I doubt the Indians mean no more than to parry our Blow, till they have got in and hid their Corn,
   *The Indian Corn is not ripe till October generally.
 which they fear our two Armies may destroy; and that then they will renew their Hostilities. But I hope I am mistaken. Tho’ I cannot but wish they had felt a little more from our just Resentment, before a Peace had been granted them. With sincere Esteem and Respect, I am, Dear Sir, Your most obedient humble Servant.
B Franklin
P.S. You speak of a Reconciliation between us and the Proprietaries on Terms that may be agreable to us. Have any such been talk’d of? We hear nothing of them here.
R. Jackson Esqr.
 
Endorsed: 1 Sepr 64 B. Franklin Esqr
